BEATTY, C. J.
I dissent from the order denying a rehearing of this case, because I think the superior court erred in a manner extremely prejudicial to the defendant in admitting over his objection hearsay evidence tending to connect him with the conspiracy. The evidence of Britt and Haynes clearly established the fact that they had entered into a conspiracy with McCall to commit the robbery. Haynes alone gave direct evidence that the defendant had afterward acceded to the conspiracy. But he and Britt were both allowed, against the objection that it was hearsay, to testify to declarations of McCall to the effect that Lovren was aiding and assisting them. The evidence was clearly incompetent. The declarations of a conspirator that someone else is also a conspirator do not come within the rule that one conspirator is bound by acts and declarations of his co-conspirator in furtherance of the objects of the conspiracy. The. fact that one is a conspirator must be proved by competent evidence; and hearsay declarations of others are not competent evidence.